 

Oo Oo NHN DR HA & WD NH

mM Nw KH NH NH ROD RD mt om eet ehh mk emt eet
BPSRBRBR ORT SES rA AAR ANnHeE S

 

 

Case 3:18-cr-05363-RJB Document 60 Filed 08/22/19 Page 1of3
Case 3:18-cr-05363-RJB Document 60 Filed 08/22/19 Page 1of3

 

FILED LODGED

Aug 22, 2019

CLERK U.S. DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON AT TACOMA
BY DEPUTY

 

 

 

 

 

 

The Honorable Robert J. Bryan

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

AT TACOMA
UNITED STATES OF AMERICA, CASE NO. CR18-5363RJB
Plaintiff,
SUPERSEDING INFORMATION
Vv.
PAUL MICHEAL BERGIN,
Defendant.

 

 

The United States Attorney charges that:
COUNT 1

(Receipt of Child Pornography)
Between November 2017 and December 2017, at Tacoma, within the Western
District of Washington, and elsewhere, the defendant, PAUL MICHEAL BERGIN, did

knowingly receive, and attempt to receive, visual depictions, the production of which

involved the use of minors engaging in sexually explicit conduct, and the visual

depictions were of such conduct, using any means and facility of interstate and foreign

commerce and which images had been mailed and shipped and transported in and

affecting interstate and foreign commerce by any means, including by computer.
All in violation of Title 18, United States Code, Section 2252(a)(2), (b)(1).

SUPERSEDING INFORMATION/BERGIN - 1
CR18-5363RJB

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo Coen DA UO F&F WY WN =

Ww NH KH NL KH BR HR BRO DR ow owt tet
fe nN OH Oh F& WH HO = © 6 CO AYN DBD A PP WY NY —| ©

 

 

Case 3:18-cr-05363-RJB Document 60 Filed 08/22/19 Page 2 of 3
Case 3:18-cr-05363-RJB Document 60 Filed 08/22/19 Page 2 of 3

ALLEGATIONS OF FORFEITURE
_ The allegations contained in Count 1 of this Superseding Information are hereby
realleged and incorporated by reference for the purpose of alleging forfeitures to the
United States pursuant to Title 18, United States Code, Section 2253(a).

Upon conviction of the offense alleged in Count | of this Superseding
Information, the defendant, PAUL MICHEAL BERGIN, shall forfeit to the United States
any property, real or personal, used or intended to be used to commit or to promote the
commission of such offense, or any property traceable to such property; any property,
real or personal, constituting or traceable to gross profits or other proceeds obtained from
such offense; and any visual depiction described in Title 18, United States Code, Sections
2251, 2251A, 2252, 2252A, 2252B, or 2260, or any book, magazine, periodical, film,
videotape, or other matter which contains any such visual depiction, which was produced,
transported, mailed, shipped, or received, in violation of Chapter 110, Title 18, United
States Code, including but not limited to a judgement for a sum of money representing
the property described in this paragraph, as well as the following:

H
Hl
Hf
H
Ht
H
Ht
Hf
Hf
Hf
i
Ht
Ht

SUPERSEDING INFORMATION/BERGIN ~— 2 . UNITED STATES ATTORNEY
CR18-5363RJB 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 53-7970

 

 
eo Oo nN DBD nA F&F WD LH =

wo N tw BK BH RO KD BRO RD mm eet emt
on KH A Sh Bw NH OO OU SN UN OU UR UYUNO RR GS

 

 

Case 3:18-cr-05363-RJB Document 60 Filed 08/22/19 Page 3 of 3
Case 3:18-cr-05363-RJB Document 60 Filed 08/22/19 Page 3 of 3

a. One white Motorola cell phone seized from PAUL MICHEAL BERGIN on

 

 

 

4) or about June 7, 2018.
DATED this 22nd day of _ August , 2019.
ZL A A. 4
) T. MORAN
Qo
RYN KIM FRIERSON
Assistant United States Attorney
MATTHEW P. ON
Assistant United States Attorney
SUPERSEDING INFORMATION/BERGIN - 3 UNITED STATES ATTORNEY
CRI18-5363RJB 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
